Title: [September 1773]
From: Washington, George
To: 




Septr. 1. Went with Mrs. Washington and Nelly Calvert to Mr. Digges’s. Din’d & returnd in the Aftern.
 


2. Rid to Belvoir, Mill, & Mill Plantation. Found Mr. Magowan here upon my return.
 


3. At home all day.
 


4. Went with Mr. Magowan &ca. to the Barbicue at Accatinck.
 


5. Went up with him and Miss Nelly Calvert to Alexa. Church. Returnd to Dinner.
 


6. At home all day. Mr. Wilper came to Dinner and stayd all Night.
 


7. At home all day alone except Mr. Magowan & Nelly Calvert.
 


8. Mrs. Craig, Mrs. McCarty, Mrs. Chichester & Miss Nancy McCarty came here to Dinner & stayd all Night.


   
   mrs. craig: GW probably means Mariamne Ewell Craik, a cousin of Mrs. McCarty. GW and others sometimes spelled Craik’s name “Craig.”



 


9. The Company that came Yesterday went away after breakfast except Nancy McCarty. Mrs. Stewart of Annap[oli]s & her Son & Daughter, as also Mr. Geo. Digges & his Sisters Teresa & Nancy came to Dinnr. & returnd. Mr. B. Brown also came to Dinr. & stayd the Night.


   
   mrs. Stewart, Life of WoodfordMrs. Catesby Willis Stewart. The Life of Brigadier General William Woodford of The American Revolution. 2 vols. Richmond, Va., 1973.: Ann Digges Steuart, wife of Dr. George Steuart and sister of William Digges of Warburton.



 


10. Mr. Brown, as also Mr. Magowan went away after Breakfast. I continued at home all day.
 


11. At home all day alone.
 



12. Govr. Eden, Captn. Ellis, Mr. Dulany, Mr. Lee & Mr. Fendal came to Dinner & stayd all Night as did Mr. F. Willis Junr.


   
   mr. fendal: probably Philip Richard Fendall of Maryland. Mr. Lee is presumably a relative of Fendall’s wife, Sarah Lettice Lee.



   
   Francis Willis, Jr., was at Mount Vernon to seek GW’s advice on the rental of Belvoir. George William Fairfax had left no instructions with Willis regarding either the number of years or the amount for which he would rent his house. During today’s visit Willis and GW decided that they would do nothing about leasing the house or selling the furniture until they heard from Fairfax (NEILLEdward D. Neill. The Fairfaxes of England and America in the Seventeenth and Eighteenth Centuries, Including Letters from and to Hon. William Fairfax, President of Council of Virginia, and His Sons Col. George William Fairfax and Rev. Bryan, Eighth Lord Fairfax, the Neighbors and Friends of George Washington. Albany, 1868., 137).



 


13. All the Gentlemen except Mr. Fendal & Mr. Lee went away after breakfast. Mr. Herbert & Mr. Miller came to Dinner & stayd all Night. In the Evening Mr. Tilghman also came.

	
   
   mr. miller: GW probably means William Milnor. He confused the name earlier (see 30 Mar. 1773).



 


14. All the Gentlemen went away after breakfast.
 


15. I rid to Muddy hole Doeg Run & Mill Plantations.
 


16. Rid into the Neck to the Plantations there. In the Aftern. Mr. Robt. Harrison came here.
 


17. At home all day. In the Afternoon Mr. Harrison went away. GW paid Harrison on this day £5 for sundry legal opinions (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 93).
 


18. Went to a Barbicue of my own giving at Accotinck. Mr. Robt. Alexander & his Bror. George came home with me.
 


19. The two Mr. Alexanders went away after breakfast. My Brother Sam—his Wife & Two children came to Dinner.


   
   Samuel Washington’s wife is Anne Steptoe Washington, and the two children are probably Thornton and Ferdinand Washington, although George Steptoe Washington, who was born to Samuel and Anne sometime during the early 1770s, may have been one of them (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 139, 143).



 


20. I went up to Court, & returnd in the Afternoon. Colo. Mason, & Mr. Fendal came with me.


   
   The Fairfax court met only one day this month, and GW’s name does not appear on the list of attending justices. George Mason, who returned from Alexandria with him, had several cases that were being heard at this meeting (Fairfax County Order Book for 1772–74, 263–68, Vi Microfilm).



 



21. Colo. Mason & Mr. Fendal went away after Breakfast. I contind. at home all day. Mr. Robt. Hooe dind & lodgd here.


   
   Robert Townsend Hooe of Charles County, Md., was a partner in an Alexandria firm called Hooe, Stone & Co. until 1773, when it became Jenifer & Hooe. A few years later it became known as Hooe & Harrison (Pa. Mag., 61:64). Hooe was a member of the Charles County committee of correspondence and a lieutenant colonel of the Charles County militia. In 1780 he became mayor of Alexandria. After the Revolution he was a member of the Fairfax County court and of the Fairfax vestry.



 


22. My Brother and my self rid to my Mill & returnd to Dinner.
 


23. At home all day.
 


24. Ditto. Ditto.
 


25. Still at home all day writing.
 


26. I set of for Annapolis Races. Dined at Rollins’s & got into Annapolis between five & Six Oclock. Spent the Evening & lodged at the Governors.


   
   Most of the Rollins (Rawlins, Rawlings) families of Maryland lived in the South River and West River neighborhoods of Anne Arundel County, Md. For their presence on GW’s probable route, see COLLESChristopher Colles. A Survey of the Roads of the United States of America, 1789. Edited by Walter W. Ristow. Cambridge, Mass., 1961., 178, 180. One old Rawlins house, which served as a tavern for much of the colonial period, was owned by Ann Gassaway Rawlins and inherited by her son Gassaway Rawlins, who owned it until 1810 (RICHARDSON [1]William E. Richardson. “Colonial Homes in West River Hundred.” Records of the Columbia Historical Society 44–45 (1944): 103–25., 115–16).



 


27. Dined at the Govrs. and went to the Play in the Evening.


   
   Five days of racing began this day with a three-horse sweepstakes. As usual, all races began at 11:00 A.M.



 


28. Again Dined at the Govrs. and went to the Play & Ball in the Evening.


   
   Tuesday’s race was for the Jockey Club purse of 100 guineas, limited to horses of club members. The play was given by the American Company, which played through September in Annapolis. The ball was announced in the newspaper: “Assemblies as usual, on Tuesday and Friday” (Md. Gaz., 9 Sept. 1773).



 


29. Dined at Mr. Sprigs & went to the Play in the Evening.


   
   Today’s race was run in three heats of three miles each, for a purse of £50. Richard Sprigg (1739–1798), only son of Thomas and Elizabeth Galloway Sprigg, was born at West River Farm (later known as Cedar Park) in Anne

Arundel County, Md. (KELLY [1]J. Reaney Kelly. “Cedar Park, Its People and Its History.” Maryland Historical Magazine 58 (1963): 30–53., 41). In 1765 Sprigg married Margaret Caile (d. 1796) of Dorchester County, Md., and shortly afterwards moved to a new house designed for him by his friend William Buckland. This home, Strawberry Hill, was built on a promontory overlooking Annapolis and the Chesapeake Bay and the site is now a part of the United States Naval Academy grounds. Sprigg became a leading citizen of the town, a steward of the Jockey Club, and one of the founders of St. John’s College (TILGHMAN [1]Tench Francis Tilghman. “The Founding of St. John’s College, 1784–1789.” Maryland Historical Magazine 44 (1949): 75–92., 89).



 


30th. Dined at Mr. Ridouts & spent the Afternoon & Evening at Mr. Jenifers.


   
   GW may mean Maj. Daniel of St. Thomas Jenifer rather than his brother Daniel Jenifer. During the years that Maj. Daniel of St. Thomas Jenifer served on the governor’s council in Maryland, he lived at Retreat, his home near Port Tobacco in Charles County, Md. He later moved to Stepney, a few miles south of Annapolis in the South River country of Anne Arundel County, Md.



